DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed December 14, 2021 have been fully considered but they are not persuasive. 
Applicant argues the Office Action fails to identify in Azeyanagi a protectant biasing member. The Office Action clarified that the protectant biasing member has is taught by Azeyanagi because Azeyanagi teaches a first biasing force (FA1) at a position closer to the first position (LA1) than to the second position (LA2) and with a second biasing force (FB1), which is larger than the first biasing force (FA1), at a position closer to the second position than to the first position such that the protectant contacts the protectant applicator (¶0103).  For applicant’s clarity the later “protectant biasing member” which generates the forces and positions outlined above and in the previous rejection is a combination of urging member 63, brush 61, holder 62 and guide member 64.
Furthermore, applicant argues that since the moving forces FA1 and FA2 taught by Azeyanagi move in opposite directions they “cancel each other out,” and fail to teach moving the lubricant axially.  This argument is not persuasive. Firstly, “axial” movement is not claimed. 
“… In a case in which the length LA1 of the first wound portion A is different from the length LB1 of the second wound portion B, either the moving force FA1 or the moving force FB1 is greater than the other. In this configuration, the moving forces FA1 and FB1 do not completely cancel one another, but the remaining moving force is substantially small. Therefore, even when the remaining moving force causes the lubricant 60 to move axially causing the portion of the lubricant 60 or the lubricant holding member 62 to contact the guide member, the resistance caused in the contact area is insignificant, thus reducing the difference in the pressure of the lubricant 60 at both ends thereof in the longitudinal direction relative to the application brush 61 [emphasis added].”
Finally, applicant argues that Azeyanagi fails to teach the pressure of the lubricant 60 at both ends in its longitudinal direction varying. Again, this argument is not persuasive because in the passage highlighted above, there is a variation that is trying to be reduced, but the fact that it’s being reduced and not eliminated means the variation of pressure on both ends is present.

Applicant argues Kawasaki fails to teach “a second position having a higher temperature than the first position.” This argument is not persuasive. Granted Kawasaki tries to restrain non-uniform heating of elements 50A-50J, but in teaching restraint Kawasaki is also teaching that any heater with an electrode on one side of the roller will heat that side to a higher temperature as shown by the dashed and double-dotted line in FIG. 5 and described in ¶0074.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Azeyanagi et al. US 2011/0123239 A1 (Azeyanagi) and Kawasaki et al. US 2019/0146388 (Kawasaki).
Regarding claim 1, Azeyanagi teaches an image forming apparatus comprising: 
5an image bearer (2) configured to bear an image on a surface of the image bearer; 
a protectant applicator (6) configured to apply protectant (60) to the surface of the image bearer (2); 
a heating device (22) including a heater, 
a protectant biasing member (urging member 63, brush 61, holder 62 and guide member 64) configured to bias a protectant holder (62) to the protectant 20applicator (60/61) A1) at a position closer to the first position (LA1) than to the second position (LA2) and with a second biasing force (FB1), which is larger than the first biasing force (FA1), at a position closer to the second position than to the first position such that the protectant contacts the protectant applicator (¶0103).  
Azeyanagi differs from the instant claimed invention by not explicitly disclosing: details about the fixing element 22. Thus one of ordinary skill will look toward the known teachings. Kawasaki teaches the heater (FIG. 6) including: 
10a base (30); 
a heat generator (50); 
an electrode (51); and 
a conductor coupling (inherent) the heat generator (FIG. 6) to the electrode (51A, 52A, 53A), the heater being configured to have a first position (Rear) and a second position (Front) 15having a higher temperature than the first position (¶0073-¶0075), the first position (rear) and the second position (front) being symmetrical to each other with respect to a center of a heat generation area of the heater in a longitudinal direction of the heater (FIG. 6). 
It would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the fixing heater taught by Kawasaki with the device taught by Azeyanagi since Azeyanagi is silent with regards to the fixing element and thus one of ordinary skill in the art is left to pursue the known options within his or her grasp, of which the fixing device taught by Kawasaki conveys the advantage of retraining non-uniform heating (¶0074).
Regarding claim 2, Azeyanagi and Kawasaki teach 25the image forming apparatus according to claim 1. Furthermore Azeyanagi teaches a driver (¶0065).  Which end of the 
Regarding claims 3-6, Azeyanagi and Kawasaki teach 25the image forming apparatus according to claim 1. Azeyanagi differs from the instant claimed invention by not explicitly disclosing: details about the fixing element 22. 
Kawasaki teaches the electrode includes a first electrode (51A) and a second electrode (52A), and wherein the conductor includes a first conductor coupling (51A) the heat generator to the first electrode, a second conductor (52B) extending in a longitudinal direction of the base and coupling the heat generator to the second electrode, and a third conductor (53B) including at least a part of a shunted current path in which current flows from the second conductor to the second 35electrode without passing through the first conductor (FIG. 6). Furthermore Kawasaki teaches the shunted current path includes the third conductor (53B), a third electrode (53A) that is different from the first electrode and the second electrode, and another heat generator 5coupling to the third electrode via the third conductor (53C).  Furthermore Kawasaki teaches a ratio of a dimension of the heat generator in a short-side direction to a dimension of the heater in the short-side direction is equal to or larger than 40% and less than 1080%, and wherein the short-side direction is a direction that intersects the longitudinal direction along a surface of the heater on which the heat generator is disposed (see FIG. 6).  
It would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the fixing heater taught by Kawasaki with the device taught by Azeyanagi since Azeyanagi is silent with regards to the fixing element and thus one of ordinary 
Regarding claim 7, Azeyanagi and Kawasaki teach 25the image forming apparatus according to claim 1. Furthermore Azeyanagi teaches the protectant biasing member (63) is a spring.  
Regarding claim 8, Azeyanagi teaches an image forming apparatus comprising: 
5an image bearer (2) configured to bear an image on a surface of the image bearer; 
a protectant applicator (6) configured to apply protectant (60) to the surface of the image bearer (2); 
a heating device (22) including a heater, 
a protectant biasing member (urging member 63, brush 61, holder 62 and guide member 64) configured to bias a protectant holder (62) to the protectant 20applicator (60/61) with a first biasing force (FA1) at a position closer to the first position (LA1) than to the second position (LA2) and with a second biasing force (FB1), which is larger than the first biasing force (FA1), at a position closer to the second position than to the first position such that the protectant contacts the protectant applicator (¶0103).  
Azeyanagi differs from the instant claimed invention by not explicitly disclosing: details about the fixing element 22. Thus one of ordinary skill will look toward the known teachings. Kawasaki teaches the heater (FIG. 6) including: 
10a base (30); 
a heat generator (50); 
an electrode (51); and 

It would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the fixing heater taught by Kawasaki with the device taught by Azeyanagi since Azeyanagi is silent with regards to the fixing element and thus one of ordinary skill in the art is left to pursue the known options within his or her grasp, of which the fixing device taught by Kawasaki conveys the advantage of retraining non-uniform heating (¶0074).
Regarding claim 9, Azeyanagi and Kawasaki teach 25the image forming apparatus according to claim 8. Furthermore Azeyanagi teaches a driver (¶0065).  Which end of the photoconductive drum has the driver is a design choice and one of ordinary skill would know to choose either the A side or B side with no difference in function.
Regarding claims 10-13, Azeyanagi and Kawasaki teach 25the image forming apparatus according to claim 8. Azeyanagi differs from the instant claimed invention by not explicitly disclosing: details about the fixing element 22. 
Kawasaki teaches the electrode includes a first electrode (51A) and a second electrode (52A), and wherein the conductor includes a first conductor coupling (51A) the heat generator to the first electrode, a second conductor (52B) extending in a longitudinal direction of the base and coupling the heat generator to the second electrode, and a third conductor (53B) including 
It would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the fixing heater taught by Kawasaki with the device taught by Azeyanagi since Azeyanagi is silent with regards to the fixing element and thus one of ordinary skill in the art is left to pursue the known options within his or her grasp, of which the fixing device taught by Kawasaki conveys the advantage of retraining non-uniform heating (¶0074).
Regarding claim 14, Azeyanagi and Kawasaki teach 25the image forming apparatus according to claim 8. Furthermore, Azeyanagi teaches the protectant biasing member (63) is a spring.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA L ELEY whose telephone number is (571)272-9793.  The examiner can normally be reached on Monday-Friday 8:30 AM - 5:00 PM CST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Jr. Lindsay can be reached on (571)272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA L ELEY/
Examiner, Art Unit 2852